                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

STEVEN DELAINE                                                                      PETITIONER

V.                                                        CAUSE NO. 3:16-CV-938-CWR-FKB

L. SHULTS, et al.                                                                RESPONDENTS


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of United States Magistrate Judge F.

Keith Ball. Docket No. 12. After examining the record in this case, Judge Ball recommended that

Petitioner Steven Delaine’s 28 U.S.C. § 2241 petition for writ of habeas corpus be denied. Id.

Delaine has objected to the Report and Recommendation. Docket No. 14.

       Delaine does not object to the Magistrate Judge’s finding that Delaine’s reliance on Begay

v. United States, 553 U.S. 137 (2008), and United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016),

fails to provide relief under the saving clause exception of 28 U.S.C. § 2255. However, Delaine

argues that the Supreme Court’s ruling in Persaud v. United States, 571 U.S. 1172 (2014),

supersedes established Fifth Circuit precedent that “a claim of actual innocence of a career offender

enhancement is not a claim of actual innocence of the crime of conviction and, thus, not the type

of claim that warrants review under § 2241.” In re Bradford, 660 F.3d 226, 230 (5th Cir. 2011).

However, his argument is foreclosed by Robinson v. United States, in which the Fifth Circuit held

that “Persaud was not a substantive decision” and accordingly did not overrule its precedent

regarding the availability of § 2241 relief. 812 F.3d 476, 477 (5th Cir. 2016). Delaine’s arguments

are preserved for further review.

       Having fully reviewed the Magistrate Judge’s Report and Recommendation, the court

concludes that the Report and Recommendation is well-reasoned and legally correct, and therefore
overrules Delaine’s objection. The Report and Recommendation is adopted fully as this Court’s

own Order. Accordingly, Delaine’s petition for writ of habeas corpus is dismissed. A separate

Final Judgment shall issue this day.

       SO ORDERED AND ADJUDGED, this the 12th day of February, 2020.


                                                  s/ Carlton W. Reeves
                                                  UNITED STATES DISTRICT JUDGE
